DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered. 
REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a sub-sampling phase-locked loop (PLL), having a very specific structure such as a pulse width control circuit, configured to refer to an output clock signal to generate a pulse width control signal to the pulse signal generating circuit to control a pulse width of the pulse signal; a first charge pump, coupled to the first phase detector, configured to generate a first signal according to the first phase detection result and the pulse signal; a phase and frequency detector, configured to receive the reference clock signal and a frequency-divided output clock signal to generate a phase and frequency detection result; a second charge pump, coupled to the phase and frequency detector, configured to generate a second signal according to the phase and frequency detection result; a filter, coupled to the first charge pump, configured to filter the first signal a signal combining the first signal and the second signal to generate a control signal; an oscillator, coupled to the filter, configured to generate the output clock signal according to the control signal; and a first buffer circuit, coupled to the oscillator, configured to receive the output clock signal to generate the feedback signal, and control a slew rate of the 30 feedback signal according to a slew rate control signal; and being configured in combination with the rest of the limitations of the base Claim 1.
The prior art of record, taken alone or in combination, fails to disclose or render obvious a sub-sampling phase-locked loop (PLL), having a very specific structure such as a buffer circuit, coupled to the slew rate control circuit, configured to receive an output clock signal to generate the feedback signal, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 12, 2022